Citation Nr: 1228807	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

After reviewing the Veteran's claims file, the Board finds that additional development is necessary in order to comply with VA duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

By a November 2010 remand, the Board instructed the RO to obtain a new VA examination to determine if the Veteran has a currently diagnosed disorder manifested by dizziness and vertigo and to discuss the etiology of any currently diagnosed disorder.  The Board requested that the examiner answer specific questions pertaining to the etiology of any currently diagnosed vertigo or dizziness.  Specifically, the Board directed the examiner to: (1) state whether the Veteran currently has a disorder manifested by dizziness and/or vertigo; (2) discuss and distinguish the previous VA and private medical opinions of record; (3) state whether any diagnosed dizziness or vertigo disorder is related to the Veteran's inservice symptoms, to include those noted on service entrance; (4) state whether the Veteran's pre-existing dizziness or vertigo increased in severity beyond its normal progression during active duty service; and (5) provide an opinion as to whether any currently diagnosed disorder manifested by dizziness or vertigo was caused or aggravated by service-connected hearing loss or tinnitus, or any other service-connected disorder.  The Board also requested a complete rationale for all opinions provided.

Although the Veteran was provided with a VA examination in January 2011, review of the examination report shows that it does not comply with the Board's November 2010 remand directives.  Initially, although the VA examiner found that the Veteran "has a current 'dizziness' condition (diagnosed as possible benign postural vertigo)," the examiner ultimately concluded that "at least as likely as not, there is no definitive diagnosis of vertigo."  These two findings seem contradictory to one another; thus, it is not clear whether the VA examiner's conclusion is that the Veteran does have a current disorder manifested by vertigo or dizziness, or whether he does not.  In addition, although the examiner mentioned the other VA and private medical opinions of record addressing this issue, the examiner did not discuss their findings and explain the conclusions found in relation to his own.

Further, while the examiner opined that the Veteran's "'dizziness' complaints are less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including tinnitus and/or hearing loss . . . ." and stated that the "natural progression of the possible benign positional vertigo 'dizziness' was not altered or worsened by any event and/or condition that occurred and/or expressed during active service including tinnitus and/or hearing loss," the VA examiner provided no explanation or rationale for the opinions provided, as directed in the Board's remand.  Although the VA examiner cited various medical treatises in support of the opinions provided, the examiner did not explain how the findings noted in the medical treatises applied to the Veteran's case or explained the conclusions reached by the examiner.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the January 2011 VA examination obtained by the RO failed to comply with the November 2010 remand directives, the RO must contact the examiner who provided the January 2011 VA examination and request clarification of the opinions provided as indicated in this Remand. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the VA examiner who conducted the January 2011 VA examination and request that further explanation and rationale be provided for the opinions reached with regard to whether the Veteran currently has a disorder manifested by vertigo and/or dizziness, and if so, whether that disorder was incurred in or aggravated by active duty service or a service-connected disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the entire claims file, to include the inservice and postservice medical evidence, the evidence on Virtual VA, and the Veteran's lay statements, the examiner must provide the following opinions: (1) does the Veteran currently have a disorder manifested by dizziness and/or vertigo; (2) if a current disorder is diagnosed, is the Veteran's current disorder related to his inservice symptoms, to include those noted on the service entrance examination; (3) if a current diagnosed disorder is related to the inservice symptoms, did the disorder increase in severity during service beyond that expected due to the natural progression of the disease; and (4) if a current disorder is diagnosed, was it caused or aggravated by any of the Veteran's service-connected disabilities, to include hearing loss and tinnitus.  In addressing the issue of whether the Veteran currently has a disorder manifested by dizziness or vertigo, the examiner must discuss and distinguish the previous VA and private medical opinions on this issue, and explain the findings reached in those instances in relation to his own.  In addition, if the VA examiner relies upon any outside medical treatises in the opinion provided, the examiner must include copies of all such sources.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  If the January 2011 VA examiner is no longer available, then a new VA examination must be conducted.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the service and post-service treatment records, as well as the Veteran's lay statements of record, and a discussion of each, the examiner must provide the following opinions regarding any currently diagnosed prostate disorder:  (1) does the Veteran currently have a disorder manifested by dizziness and/or vertigo; (2) if a current disorder is diagnosed, is the Veteran's current disorder related to his inservice symptoms, to include those noted on the service entrance examination; (3) if a current diagnosed disorder is related to the inservice symptoms, did the disorder increase in disability during service beyond that expected due to the natural progression of the disease; and (4) if a current disorder is diagnosed, was it caused or aggravated by any of the Veteran's service-connected disabilities, to include hearing loss and tinnitus.  In addressing the issue of whether the Veteran currently has a disorder manifested by dizziness or vertigo, the examiner must discuss and distinguish the previous VA and private medical opinions on this issue, and explain the findings reached in those instances in relation to his own.  If the VA examiner relies upon any outside medical treatises in the opinion provided, the examiner must include copies of all such sources.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested medical opinion has been provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

6.  The RO must then re-adjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


